

	

		III

		109th CONGRESS

		2d Session

		S. RES. 449

		IN THE SENATE OF THE UNITED STATES

		

			April 27, 2006

			Mr. Brownback (for

			 himself and Mr. Roberts) submitted the

			 following resolution; which was referred to the

			 Committee on the

			 Judiciary

		

		RESOLUTION

		Commending the extraordinary contributions

		  of Max Falkenstien to The University of Kansas and the State of Kansas.

		  

	

	

		Whereas Max Falkenstien has served as a broadcaster for

			 the basketball and football programs at The University of Kansas for 60

			 consecutive years, and will retire after the 2005–2006 men’s basketball

			 season;

		Whereas Mr. Falkenstien broadcasted his first men's

			 basketball and football games for the Kansas Jayhawks in 1946, after serving 35

			 months in the Army Air Corps;

		Whereas Mr. Falkenstien has received honors from—

			(1)the College

			 Football Hall of Fame, which awarded him the Chris Schenkel Award for

			 Broadcasting Excellence;

			(2)the Naismith

			 Memorial Basketball Hall of Fame, which named him the winner of the 15th Annual

			 Curt Gowdy Electronic Media Award;

			(3)the Kansas

			 Association of Broadcasters, which awarded him the Distinguished Service

			 Award;

			(4)Baker University,

			 which presented him with the Lifetime Achievement Award; and

			(5)The University of

			 Kansas Alumni Association, which awarded him the Ellsworth Medallion;

			Whereas Mr. Falkenstien is a member of—

			(1)the Kansas

			 Broadcasters Hall of Fame; and

			(2)the Kansas Sports

			 Hall of Fame;

			Whereas Mr. Falkenstien was the first—

			(1)inductee into the

			 Lawrence High School Hall of Honor; and

			(2)media member of

			 The University of Kansas Athletic Hall of Fame; and

			Whereas the State of Kansas has been privileged to have

			 the benefit of 60 years of dedicated service provided by Max Falkenstien to The

			 University of Kansas: Now, therefore, be it

		

	

		That the Senate—

			(1)commends the

			 extraordinary contributions of Max Falkenstien to The University of Kansas and

			 the State of Kansas;

			(2)congratulates him

			 for 60 years of outstanding service;

			(3)offers the best

			 wishes of the Senate for his future endeavors; and

			(4)respectfully

			 requests the Secretary of the Senate to transmit a copy of this resolution to

			 Max Falkenstien.

			

